Citation Nr: 0029615	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for status post fracture, 
left transverse process, C7, with radiculitis on the left, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife, son


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to October 
1957.

This issue originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating action 
in which the RO confirmed a 40 percent evaluation for a 
status post fracture, left transverse process, C7, with 
radiculitis on the left.  Following appellate review in 
November 1999, the Board remanded the case to the RO for 
additional development of the record.  As reflected by an 
April 2000 supplemental statement of the case (SSOC), the RO 
denied an evaluation in excess of  40 percent for a status 
post fracture, left transverse process, C7, with radiculitis 
on the left.  The case has been returned to the Board for 
further appellate consideration.

The veteran was afforded a hearing before the undersigned 
Member of the Board at the RO in June 1999.  A transcript of 
the hearing is of record.

The Board notes that at the June 1999 hearing, the veteran's 
representative raised the issue of a separate rating for the 
veteran's left arm disability and the issue of  clear and 
unmistakable error in not assigning a separate or higher 
rating in the December 1993 rating action that initially 
granted service connection for the fracture, left transverse 
process, C7.  These issues were referred by the Board in the 
November 1999 remand to the RO for intital consideration.  It 
does not appear that the RO has taken any action with regard 
to these issues, and these issues are again referred to the 
RO for adjudication.   






FINDING OF FACT

The veteran's cervical spine disability is manifested by 
pain, severe limitation of motion, and degenerative changes; 
there is no evidence of neuropathy, ankylosis of the spine or 
more than severe intervertebral disc syndrome.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that his service connected cervical 
spine disability has increased in severity and that it should 
receive a higher evaluation.  

A VA outpatient treatment record dated in February 1998 
reveals that the veteran was seen with complaints of neck 
pain which radiated to his left shoulder, left arm/forearm 
and fingers.  The assessment was persistent left arm pain.  

The veteran was afforded a VA orthopedic examination in May 
1998.  The examiner noted that the claims file was not 
available for review prior to the examination.  The veteran 
stated that coughing and sneezing increased the discomfort in 
his neck.  He also reported that he is able to sit for 
approximately 45 minutes and then experiences discomfort in 
his neck and has a tendency to want to droop on one side.  
Standing did not cause him any problems.  He was able to walk 
no more than 3 blocks without experiencing discomfort in his 
neck.  He experienced neck discomfort while sleeping.  He 
denied bowel or bladder control problems.  He had never worn 
any type of neck support or collar.  He took Percocet 
regularly to help reduce the discomfort.  

Examination revealed that the veteran had a type of bull 
neck.  He did not appear to be in any discomfort.  The 
attitude of the cervical spine appeared normal.  There was no 
evidence of paraspinous muscle spasm.  Forward flexion of the 
cervical spine was to 30 degrees, backward extension was to 
15 degrees, side bending was to 20 degrees in each direction, 
and rotation was to 30 degrees on the left and to 45 degrees 
on the right.  All of the motion caused him discomfort, 
especially at the extremes of motion.  On examination of the 
upper extremities, the deep tendon reflexes were sluggish, 
but obtainable throughout.  The examiner was unable to find 
any evidence of motor weakness.  He did seem to have 
subacromial impingement syndrome and as a result, he had some 
difficulty elevating the left shoulder.  On sensory testing, 
he had some inconsistent responses.  The veteran stated that 
he had some diminished sensation initially to light touch in 
the left arm in a global, girdle fashion, but later on he 
seemed to feel about equally on both sides.  Similarly, there 
were some inconsistent responses on testing of the hand.  
However, there was no evidence of atrophic changes in the 
hands.  There was no differential sweating and no tenderness 
along the superficial aspect of the median, ulnar, or radial 
nerves.

Imaging studies were available of the neck.  Because of the 
inability to elevate his shoulder properly, there was some 
degree of overlap of the head of the humerus on the cervical 
spine.  The alignment of the cevical spine, as far as the 
examiner could determine, was normal.  The examiner could 
find no evidence of any old fractures in the cervical spine.  
On the other hand, the veteran had significantly advanced 
degenerative changes with decreased disk space, particularly 
at the level of C5/6 and C3/4.  There were anterior traction 
osteophytes, posterior osteophytes, and degenerative changes 
in the facet joints.  The diagnoses were advanced cervical 
spine spondylosis, degenerative disk disease, multiple 
levels, cervical spine, and left upper extremity 
radiculopathy claimed, but not confirmed on current 
examination.  The examiner commented that the advanced 
degenerative changes of the cervical spine are enough to give 
the veteran the type of symptoms that he claimed in the 
cervical spine along with his limitation of motion.  The 
veteran had been unable to complete any of the diagnostic 
studies which caused an impediment in trying to substantiate 
any type of cervical nerve root impingement or any other 
similar problems, such as radiculopathy, on an EMG nerve 
conduction basis.  

In a September 1998 rating action, the RO continued an 
evaluation of 40 percent for the veteran's service connected 
cervical spine disorder.

Statements of support dated from September to November 1998 
were received from the veteran's son, his accountant, a co-
worker, and a friend.  They each stated that the veteran's 
service-connected neck injury has increased in severity and 
that the veteran has complained of numbness and radiating 
pain.  In particular, the veteran's accountant stated that 
the veteran had to liquidate his businesses as a result of 
his increasing neck disability.

At a June 1999 hearing before the undersigned Member of the 
Board at the RO, the veteran testified that he experienced 
pain in his neck which radiated to his arm.  He stated that 
he can't drive as a result of the pain.  The veteran's wife 
testified that he could not do many things he used to be able 
to do before, such as lifting objects, and that his mood has 
been affected.  The veteran's son testified that the 
veteran's neck disability affected his ability to continue 
working.

Following appellate review in November 1999, the Board 
remanded the case to the RO for further development of the 
record.  The Board noted that the May 1998 VA orthopedic 
examination was inadequate in that the examiner was not able 
to review the veteran's claims folder prior to the 
examination and furthermore, the examination did not address 
the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO was requested to obtain any additional records of 
medical treatment pertaining to the veteran's cervical spine 
disability and to provide the veteran with VA orthopedic and 
neurologic examinations to determine the current severity of 
the disability.

VA medical treatment records received consisted of duplicates 
of previously considered evidence and treatment for disorders 
other than the veteran's service-connected disability at 
issue.

The veteran was afforded a VA orthopedic examination in March 
2000.  The examiner noted that the veteran's claims folder 
was reviewed prior to the examination.  The veteran 
complained of continued neck discomfort and numbness in his 
left upper extremity.  When clinically examined, the veteran 
did not seem to be in any serious discomfort.  He came to the 
examination using a cane in his right hand but this was 
mainly due lower extremity and low-back problems.  The 
attitude of his cervical spine indicated a that he had a mild 
tilt of his head to the left.  He had a type of buffalo hump 
in the thoracocervical junction and his neck was short and 
squat.  As measured by a goniometer, he was only able to 
forward flex to 15 degrees and backward extend to about 20 
degrees.  Lateral bending to the left was measured at 15 
degrees and to the right at 15 degrees.  Rotation in each 
direction was measured at 25-30 degrees, and there was pain 
during each of the motions.  There was no paraspinous muscle 
spasm.  There was some mild tenderness on deep palpation over 
the cervical spinous processes.  He had tenderness on deep 
palpation in the supraclavicular triangle on the left, none 
on the right, as well as in suprascapular muscle mass.  There 
were no trophic changes in any part of the left upper 
extremity.  There was no evidence of any vascular deficit.  
As far as the examiner could determine, there was full motion 
of all joints in the upper extremity.  The deep tendon 
reflexes bilaterally, were a little sluggish but were 
symmetrical and obtainable.  

On sensory testing, the veteran claimed diminished sensations 
to pinprick as well as to light touch in his entire left 
upper extremity as compared to the right.  Yet, the examiner 
could find no evidence of any other changes such as trophic 
changes or muscle wasting in any part of his upper extremity.  
All muscles were functional in the upper extremity; however, 
grip strength as measured by a dynamometer measured the grip 
on the right side to be 48 pounds as compared to 22 pounds on 
the left.  The diagnoses were multilevel advanced cervical 
spine spondylosis; degenerative disk disease at multiple 
levels, cervical spine; and left upper extremity 
radiculopathy claimed by the veteran but not confirmed by 
clinical examination.

The examiner further commented that the veteran did show 
evidence suggesting increasing degenerative changes in the 
cervical spine which he believed was sufficient to give the 
veteran the type of symptoms that he was claiming in the 
cervical spine, that is the limitation of motion.  However, 
the examiner did not find any evidence of neurological 
deficiency in his left upper extremity as he seemed to claim.  
The EMG nerve conduction studies that were done had been 
negative from the point of view of peripheral nerves and 
nerve roots.  The examiner concluded that attempting motion 
or trying to keep the neck in any one motion would cause the 
veteran some increased discomfort, but he still could not 
explain why the veteran would have a feeling of numbness 
several times a day in his left upper extremity. 
   
The veteran was afforded a VA neurologic examination in March 
2000.  The examiner noted that the claims folder was 
available for review.  The veteran complained of radiating 
pain from his neck to his left shoulder and occasionally down 
to his hands.  He also complained of intermittent numbness 
involving the left arm.  Examination revealed decreased range 
of motion of the neck.  Extension was to 10 degrees, flexion 
was to 50 degrees, and rotation was to 30 degrees in both 
directions.  He had very little movement in lateral flexion, 
approximately 10 degrees or less, with the right side worse 
than the left side.  He had a fair amount of tension 
tenderness over the trapezius muscles bilaterally.  There was 
normal alignment of the spine.  The spine was nontender to 
percussion over the lumbar region.  There were no 
abnormalities to palpation in the supraclavicular space or 
axilla, although the palpation caused discomfort on the left 
side.  The remainder of the examination was noncontributory.  
Left upper extremity was unable to be assessed due to diffuse 
"giveaway" strength.  The examiner noted that testing 
anything caused the veteran such discomfort that he was 
unable to cooperate.  Deep tendon reflexes were symmetrical 
and 1+ points.  Sensory examination revealed normal 
perception of vibration and pin in the distal lower 
extremities.  The veteran thought that there may be some 
reduction in pin over the left leg as compared to the right 
leg but the examiner stated that this was inconsistent.  Left 
upper extremity showed decreased pin in a nonanatomic 
distribution involving the dorsal and plantar surfaces of the 
entire hand, the circumference of the forearm, and the most 
lateral aspect of the arm involving the shoulder, but not the 
medial upper arm on the left side.  The sensory distribution 
did not follow any particular clear anatomic distribution.  
Trunk sensation was intact to pin.  Gait was antalgic because 
the veteran favored the left leg.  The impression was chronic 
neck pain.  The examiner commented that the veteran claimed 
to have radicular pain but there was no basis for this, 
either on MRI or electromyelogram that was done in 1998.  
Accordingly, he stated that this was probably referred pain 
rather than pain due to impingement on a nerve root.  He 
further opined that there was no neuropathy related to the 
service connected neck disability.

As reflected by an April 2000 supplemental statement of the 
case, the RO continued to deny an increased evaluation for 
status post fracture, left transverse process, C7, with 
radiculitis on the left.

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his cervical 
spine disorder is worse than currently evaluated, and he has 
thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.59 provides 
that, with any form of arthritis, painful motion is an 
important factor of disability.  The intention of the VA 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joints.  The 
joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and 
nonweight-bearing.

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  See DeLuca v. Brown, 8 
Vet.App. 202, 205 (1995).  

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

When there is unfavorable ankylosis in the cervical spine, a 
40 percent evaluation is assigned. If there is favorable 
ankylosis in the cervical spine, a 30 percent evaluation is 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5287.

The veteran is currently receiving a 40 percent evaluation 
under Diagnostic Code 5293 which pertains to intervertebral 
disc syndrome.  

Under Diagnostic Code 5293 a 40 percent rating requires 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 percent evaluation under 
Diagnostic Code 5293 is assigned when intervertebral disc 
syndrome is pronounced, as manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief.  The veteran has complained of  
severe neck discomfort with radiating pain into his left 
upper extremity; however, in a March 2000 VA neurological 
examination the examiner opined that there was no neuropathy 
related to the neck disability.  The March 2000 VA orthopedic 
examination findings revealed limitation of cervical spine 
motion with pain on each motion but there was no parapsinous 
muscle spasm.  Thus, with no competent evidence of neurologic 
involvement, a higher evaluation under Diagnostic Code 5293 
is not warranted.  
 
A 40 percent evaluation is the highest evaluation under 
Diagnostic Code 5287 and thus, a higher evaluation is not 
applicable under this code.  Furthermore, with regard to 
limitation of motion, a 30 percent evaluation is the highest 
evaluation under Diagnostic Code 5290 and this code also 
would not afford a higher rating.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca, 8 Vet. App. 202, 206 
(1995), as well as to 38 C.F.R. § 4.59. While the veteran 
complains of pain in his neck, the Board does not find that 
such pain has resulted in functional disability in excess of 
that contemplated in the 40 percent evaluation already 
assigned.  The Board finds probative the multiple 
professional assessments to the effect that the veteran's 
clinical cervical neck findings are less significant than his 
subjective complaints, and concludes that  his disability is 
no more than severely disabling.  A higher disability 
evaluation is not warranted for the appellant's cervical 
spine disability on the basis of functional disability.


ORDER

Entitlement to an increased rating for a status post 
fracture, left transverse process, C7, with radiculitis on 
the left, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


